Exhibit 10.6

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as of
December 5, 2017, between Regalwood Global Energy, Ltd., a Cayman Islands
exempted company (the “Company”), and CIEP Sponsor Ltd., a Cayman Islands
exempted company (the “Purchaser”).

Recitals

WHEREAS, the Company was formed for the purpose of effecting a merger,
consolidation, amalgamation, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination with one or more
businesses (a “Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-l (the “Registration Statement”)
for its initial public offering (“IPO”) of 30,000,000 units (or 34,500,000 units
if the IPO over-allotment option (the “IPO Option”) is exercised in full) (the
“Public Units”), at a price of $10.00 per Public Unit, each Public Unit
comprised of Class A ordinary shares in the capital of the Company, par value
$0.00013333334 per share (the “Class A Shares” and the Class A Shares included
in the Public Units, the “Public Shares”), and one-third of one redeemable
warrant, where each whole redeemable warrant is exercisable to purchase one
Class A Share at an exercise price of $11.50 per share (the “Warrants” and the
Warrants included in the Public Units, the “Public Warrants”);

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, on a private
placement basis, the number of Forward Purchase Shares (as defined below)
determined pursuant to Section 1(a)(ii) hereof and the number of Forward
Purchase Warrants (as defined below) determined pursuant to Section l(a)(ii)
hereof, on the terms and conditions set forth herein;

WHEREAS, the Purchaser owns 8,625,000 Class B ordinary shares in the capital of
the Company (the “Sponsor Founder Shares”), par value $0.00013333334 per share
(the “Class B Shares”);

WHEREAS, the Class B Shares are convertible into Class A Shares on the terms and
conditions set forth in the Company’s memorandum and articles of association, as
they may be amended from time to time (the “Articles”);

WHEREAS, in connection with the IPO, the Purchaser will purchase an aggregate of
5,333,333 warrants (or 5,933,333 warrants if the IPO Option is exercised in
full) at a price of $1.50 per warrant, in a private placement that will close
simultaneously with the IPO Closing (the “Private Placement Warrants”), each
Private Placement Warrant exercisable for one Class A Share at $11.50 per share;
and



--------------------------------------------------------------------------------

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statement.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

 

1. Sale and Purchase.

(a) Forward Purchase Securities.

(i) The Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, that number of Class A Shares (the “Forward Purchase
Shares”), up to a maximum of 25,000,000 Class A Shares (the “Maximum Shares”),
plus that number of warrants (the “Forward Purchase Warrants” and, together with
the Forward Purchase Shares, the “Forward Purchase Securities”), up to a maximum
of 8,333,333 warrants (the “Maximum Warrants”), in each case determined as set
forth in clause l(a)(ii), for an aggregate purchase price of $10.00 per unit
(the “Forward Purchase Price”) of one Forward Purchase Share and one-third of
one Forward Purchase Warrant (each, a “Forward Purchase Unit”), or up to a
maximum of $250,000,000 in the aggregate.

(ii) The number of Forward Purchase Units to be issued and sold by the Company
and purchased by the Purchaser hereunder shall equal that number which, after
payment of the aggregate Forward Purchase Price by the Purchaser, will result in
gross proceeds to the Company in an aggregate amount equal to the amount of
funds necessary for the Company to consummate the Business Combination and pay
related fees and expenses, less amounts available to the Company from the Trust
Account (after payment of the deferred underwriting discount and after giving
effect to any redemptions of Public Shares) and any other financing source
obtained by the Company for such purpose at or prior to the consummation of the
Business Combination, plus any additional amounts mutually agreed by the Company
and the Purchaser that may be retained by the post-Business Combination company
for working capital or other purposes, but in no event shall the number of
Forward Purchase Shares or Forward Purchase Warrants purchased hereunder exceed
the Maximum Shares or the Maximum Warrants, respectively.

(iii) Each Forward Purchase Warrant will have the same terms as each Private
Placement Warrant, and will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO (the
“Warrant Agreement”). Each Forward Purchase Warrant will entitle the holder
thereof to purchase one Class A Share at a price of $11.50 per share, subject to
adjustment as described in the Warrant Agreement, and only whole Forward
Purchase Warrants will be exercisable. The Forward Purchase Warrants will become
exercisable on the later of (1) 30 days after the Business Combination Closing
and (2) 12 months from the IPO Closing, and will



--------------------------------------------------------------------------------

expire five years after the Business Combination Closing or earlier upon the
liquidation of the Company, as described in the Warrant Agreement. The Forward
Purchase Warrants will be non-redeemable and exercisable on a cashless basis so
long as they are held by the Purchaser or its Permitted Transferees (as defined
below). If the Forward Purchase Warrants are held by Persons (as defined below)
other than the Purchaser or its Permitted Transferees, the Forward Purchase
Warrants will have the same terms as the Public Warrants, as set forth in the
Warrant Agreement. The Forward Purchase Warrants will be deemed not to be held
by the Purchaser or a Permitted Transferee if they are no longer identified as
such.

(iv) The Company shall require the Purchaser to purchase the Forward Purchase
Securities by delivering notice to the Purchaser, at least five (5) Business
Days before the Business Combination Closing, specifying the number of Forward
Purchase Shares and Forward Purchase Warrants the Purchaser is required to
purchase, the date of the anticipated Business Combination Closing, the
aggregate Forward Purchase Price and instructions for wiring the Forward
Purchase Price. The closing of the sale of Forward Purchase Securities (the
“Forward Closing”) shall be held on the same date and immediately prior to the
Business Combination Closing (such date being referred to as the “Forward
Closing Date”). At least one (1) Business Day prior to the Forward Closing Date,
the Purchaser shall deliver to the Company, to be held in escrow until the
Forward Closing, the Forward Purchase Price for the Forward Purchase Securities
by wire transfer of U.S. dollars in immediately available funds to the account
specified by the Company in such notice. Immediately prior to the Forward
Closing on the Forward Closing Date, (A) the Forward Purchase Price shall be
released from escrow automatically and without further action by the Company or
the Purchaser, and (B) upon such release, the Company shall issue the Forward
Purchase Securities to the Purchaser in book-entry form, free and clear of any
liens or other restrictions whatsoever (other than those arising under state or
federal securities laws), registered in the name of the Purchaser (or its
nominee in accordance with its delivery instructions), or to a custodian
designated by the Purchaser, as applicable. In the event the Business
Combination Closing does not occur on the date scheduled for closing, the
Forward Closing shall not occur and the Company shall promptly (but not later
than one (1) Business Day thereafter) return the Forward Purchase Price to the
Purchaser. For purposes of this Agreement, “Business Day” means any day, other
than a Saturday or a Sunday, that is neither a legal holiday nor a day on which
banking institutions are generally authorized or required by law or regulation
to close in the City of New York, New York.

(b) Legends

Each book entry for the Forward Purchase Securities shall contain a notation,
and each certificate (if any) evidencing the Forward Purchase Securities shall
be stamped or otherwise imprinted with a legend, in substantially the following
form:

“THE SECURITIES REPRESENTED HEREBY-HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE
SALE, PLEDGE, HYPOTHECATION, OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT
BY AND AMONG THE HOLDER AND THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”



--------------------------------------------------------------------------------

2. Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Company as follows, as of the date
hereof:

(a) Organization and Power

The Purchaser is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as presently conducted and as proposed to be
conducted.

(b) Authorization

The Purchaser has full power and authority to enter into this Agreement. This
Agreement, when executed and delivered by the Purchaser, will constitute the
valid and legally binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights (as
defined below) may be limited by applicable federal or state securities laws.

(c) Governmental Consents and Filings

. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Purchaser in
connection with the consummation of the transactions contemplated by this
Agreement.

(d) Compliance with Other Instruments

The execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its organizational documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Purchaser, in each case (other than clause (i)),
which would have a material adverse effect on the Purchaser or its ability to
consummate the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

(e) Purchase Entirely for Own Account

This Agreement is made with the Purchaser in reliance upon the Purchaser’s
representation to the Company, which by the Purchaser’s execution of this
Agreement, the Purchaser hereby confirms, that the Forward Purchase Securities
to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of any state or federal
securities laws, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of law. By executing this Agreement, the Purchaser further represents that the
Purchaser does not presently have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to any of the Forward Purchase
Securities. For purposes of this Agreement, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity or any government or any
department or agency thereof.

(f) Disclosure of Information

The Purchaser has had an opportunity to discuss the Company’s business,
management, financial affairs and the terms and conditions of the offering of
the Forward Purchase Securities, as well as the terms of the Company’s proposed
IPO, with the Company’s management.

(g) Restricted Securities

The Purchaser understands that the offer and sale of the Forward Purchase
Securities to the Purchaser has not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Forward Purchase Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Forward Purchase Securities
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Forward Purchase Securities, or any
Class A Shares for which they may be exercised, for resale, except as provided
herein (the “Registration Rights”). The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Securities, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy. The Purchaser acknowledges that the Company filed the Registration
Statement for its proposed IPO. The Purchaser understands that the offering of
the Forward Purchase Securities is not and is not intended to be part of the
IPO, and that the Purchaser will not be able to rely on the protection of
Section 11 or Section 12 of the Securities Act.

(h) No Public Market

The Purchaser understands that no public market now exists for the Forward
Purchase Securities, and that the Company has made no assurances that a public
market will ever exist for the Forward Purchase Securities.



--------------------------------------------------------------------------------

(i) High Degree of Risk

The Purchaser understands that its agreement to purchase the Forward Purchase
Securities involves a high degree of risk which could cause the Purchaser to
lose all or part of its investment, and that it will be contractually obligated
to vote the Sponsor Founder Shares in favor of the Business Combination as
provided herein.

(j) Accredited Investor

The Purchaser is an accredited investor as defined in Rule 501(a) of Regulation
D promulgated under the Securities Act.

(k) No General Solicitation

Neither the Purchaser, nor any of its officers, directors, employees, agents,
shareholders or partners has either directly or indirectly, including, through a
broker or finder (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.

(l) Residence

The Purchaser’s principal place of business is the office or offices located at
the address of the Purchaser set forth on the signature page hereof.

(m) Adequacy of Financing

At the time of the Forward Closing, the Purchaser will have available to it
sufficient funds to satisfy its obligations under this Agreement.

(n) Affiliation of Certain FINRA Members

The Purchaser is neither a person associated nor affiliated with Citigroup
Global Markets Inc., J.P. Morgan Securities LLC or, to its actual knowledge, any
other member of the Financial Industry Regulatory Authority (“FINRA”) that is
participating in the IPO.

(o) No Other Representations and Warranties

Non-Reliance. Except for the specific representations and warranties contained
in this Section 2 and in any certificate or agreement delivered pursuant hereto,
none of the Purchaser nor any person acting on behalf of the Purchaser nor any
of the Purchaser’s affiliates (the “Purchaser Parties”) has made, makes or shall
be deemed to make any other express or implied representation or warranty with
respect to the Purchaser and this offering, and the Purchaser Parties disclaim
any such representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company

The Company represents and warrants to the Purchaser as follows:

(a) Organization and Corporate Power

The Company is an exempted company duly incorporated and validly existing and in
good standing as a corporation under the laws of the Cayman Islands and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted. The Company has no subsidiaries.

(b) Capitalization

On the date hereof, the authorized share capital of the Company consists of:

(i) 350,000,000 Class A Shares, none of which are issued and outstanding.

(ii) 50,000,000 Class B Shares, 8,625,000 of which are issued and outstanding as
of the date hereof. All of the outstanding Class B Shares have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws.

(iii) 10,000,000 preference shares, none of which are issued and outstanding.

(c) Authorization

All corporate action required to be taken by the Company’s Board of Directors
and shareholders in order to authorize the Company to enter into this Agreement,
and to issue the Forward Purchase Securities at the Forward Closing, and the
securities issuable upon exercise of the Forward Purchase Warrants, has been
taken or will be taken prior to the Forward Closing. All action on the part of
the shareholders, directors and officers of the Company necessary for the
execution and delivery of this Agreement, the performance of all obligations of
the Company under this Agreement to be performed as of the Forward Closing, and
the issuance and delivery of the Forward Purchase Securities and the securities
issuable upon exercise of the Forward Purchase Warrants has been taken or will
be taken prior to the Forward Closing. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

(d) Valid Issuance of Securities

The Forward Purchase Securities, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Agreement, and the
securities issuable upon exercise of the Forward Purchase Warrants, when issued
in accordance with the terms of the



--------------------------------------------------------------------------------

Forward Purchase Warrants and this Agreement, will be validly issued, fully paid
and nonassessable, as applicable, and free of all preemptive or similar rights,
taxes, liens, encumbrances and charges with respect to the issue thereof and
restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser. Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.

(e) Governmental Consents and Filings

Assuming the accuracy of the representations made by the Purchaser in this
Agreement, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except for filings pursuant to applicable state securities laws, if
any, and pursuant to the Registration Rights.

(f) Compliance with Other Instruments

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated by this Agreement will not result in any
violation or default (i) of any provisions of the Articles, (ii) of any
instrument, judgment, order, writ or decree to which the Company is a party or
by which it is bound, (iii) under any note, indenture or mortgage to which the
Company is a party or by which it is bound, (iv) under any lease, agreement,
contract or purchase order to which the Company is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

(g) Operations

As of the date hereof, the Company has not conducted, and prior to the IPO
Closing, the Company will not conduct, any operations other than organizational
activities and activities in connection with offerings of its securities.

(h) No General Solicitation

Neither the Company, nor any of its officers, directors, employees, agents or
shareholders has either directly or indirectly, including, through a broker or
finder (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.

(i) No Other Representations and Warranties; Non-Reliance

Except for the specific representations and warranties contained in this
Section 3 and in any certificate or agreement delivered pursuant hereto, none of
the Company Parties has made, makes or shall be deemed to make any other express
or implied representation or warranty with



--------------------------------------------------------------------------------

respect to the Company, this offering, the proposed IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by the Purchaser Parties.

 

4. Registration Rights; Transfer

(a) Registration

The Company agrees that it will use its commercially reasonable efforts to file
with the SEC (at the Company’s sole cost and expense), within thirty
(30) calendar days after the Business Combination Closing, a registration
statement (the “Forward Registration Statement”) registering the resale of the
Forward Purchase Securities and the Class A Shares underlying the Forward
Purchase Warrants (collectively, the “Registrable Securities”), and the Company
shall use its commercially reasonable efforts to have the Forward Registration
Statement declared effective as soon as practicable after the filing thereof;
provided, however, that the Company’s obligations to include the Registrable
Securities in the Forward Registration Statement are contingent upon the
Purchaser furnishing in writing to the Company such information regarding the
Purchaser, the securities of the Company held by the Purchaser and the intended
method of disposition of the Registrable Securities as shall be reasonably
requested by the Company to effect the registration of the Registrable
Securities, and shall execute such documents in connection with such
registration as the Company may reasonably request that are customary of a
selling shareholder in similar situations.

(b) Indemnification.

(i) The Company shall, notwithstanding any termination of this Agreement,
indemnify, defend and hold harmless the Purchaser (to the extent a seller under
the Forward Registration Statement), the officers, directors, agents, partners,
members, managers, shareholders, affiliates, employees and investment advisers
of the Purchaser, each person who controls the Purchaser (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), and the officers, directors, partners,
members, managers, shareholders, agents, affiliates, employees and investment
advisers of each such controlling person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon
(A) any untrue or alleged untrue statement of a material fact contained in the
Forward Registration Statement, any prospectus included in the Forward
Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (B) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with the performance of its obligations



--------------------------------------------------------------------------------

under this Section 4, except to the extent, but only to the extent that such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding the Purchaser furnished in writing to
the Company by the Purchaser expressly for use therein. The Company shall notify
the Purchaser promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Section 4 of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
indemnified party and shall survive the transfer of the Registrable Securities
by the Company.

(ii) The Purchaser shall, severally and not jointly with any other selling
shareholder named in the Forward Registration Statement, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or that
are based upon any untrue or alleged untrue statement of a material fact
contained in the Forward Registration Statement, any prospectus included in the
Forward Registration Statement, or any form of prospectus, or in any amendment
or supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that such untrue statements or omissions are based solely upon
information regarding the Purchaser furnished in writing to the Company by the
Purchaser expressly for use therein. In no event shall the liability of the
Purchaser be greater in amount than the dollar amount of the net proceeds
received by the Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

(c) Transfer

This Agreement and all of the Purchaser’s rights and obligations hereunder
(including the Purchaser’s obligation to purchase the Forward Purchase
Securities) may be transferred or assigned, at any time and from time to time,
in whole or in part, to one or more third parties (each such transferee, a
“Transferee”). Upon any such assignment:

(i) the applicable Transferee shall execute a signature page to this Agreement,
substantially in the form of the Purchaser’s signature page hereto (the “Joinder
Agreement”), which shall reflect the number of Forward Purchase Shares and
Forward Purchase Warrants to be purchased by such Transferee (the “Transferee
Securities”), and, upon such execution, such Transferee shall have all the same
rights and obligations of the Purchaser hereunder with respect to the Transferee
Securities, and references herein to the “Purchaser” shall be deemed to refer to
and include any such Transferee with respect to such Transferee and to its
Transferee Securities; provided, that any representations, warranties, covenants
and agreements of the Purchaser and any such Transferee shall be several and not
joint and shall be made as to the Purchaser or any such Transferee, as
applicable, as to itself only; and



--------------------------------------------------------------------------------

(ii) upon a Transferee’s execution and delivery of a Joinder Agreement, the
number of Forward Purchase Shares and Forward Purchase Warrants to be purchased
by the Purchaser hereunder shall be reduced by the total number of Forward
Purchase Shares and Forward Purchase Warrants to be purchased by the applicable
Transferee pursuant to the applicable Joinder Agreement, which reduction shall
be evidenced by the Purchaser and the Company amending Schedule A to this
Agreement to reflect each transfer and updating the “Number of Forward Purchase
Shares”, “Number of Forward Purchase Warrants”, and “Aggregate Purchase Price
for Forward Purchase Securities” on the Purchaser’s signature page hereto to
reflect such reduced number of Forward Purchase Securities, and the Purchaser
shall be fully and unconditionally released from its obligation to purchase such
Transferee Securities hereunder. For the avoidance of doubt, this Agreement need
not be amended and restated in its entirety, but only Schedule A and the
Purchaser’s signature page hereto need be so amended and updated and executed by
each of the Purchaser and the Company upon the occurrence of any such transfer
of Transferee Securities.

 

5. Additional Agreements and Acknowledgements of the Purchaser.

(a) Sponsor Founder Share Lock-up; Transfer Restrictions

The Purchaser agrees that it shall not Transfer (as defined below) any Sponsor
Founder Shares or any Class A Shares into which the Sponsor Founder Shares are
convertible until the earlier of (i) one year after the Business Combination
Closing or (ii) the date following the Business Combination Closing on which the
Company completes a liquidation, merger, capital stock exchange, reorganization
or other similar transaction that results in all of the Company’s shareholders
having the right to exchange their ordinary shares for cash, securities or other
property. Notwithstanding the foregoing, if, subsequent to a Business
Combination, the last sale price of the Class A Shares equals or exceeds $12.00
per share (as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Business Combination Closing,
the Sponsor Founder Shares (and the Class A Shares into which the Sponsor
Founder Shares are convertible) shall be released from the lockup referenced
herein. Notwithstanding the first sentence of this Section 5(a), Transfers of
the Sponsor Founder Shares (and the Class A Shares into which the Sponsor
Founder Shares are convertible) are permitted (any such transferees, the
“Permitted Transferees”) (A) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Purchaser, or any affiliates of the Purchaser; (B) in the case of
an individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of individual’s immediate family or
an affiliate of such person, or to a charitable organization; (C) in the case of
an individual, by virtue of laws of descent and distribution upon death of the
individual; (D) in the case of an individual, pursuant to a qualified domestic
relations order; (E) by private sales or transfers made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the securities were originally purchased; (F) in the event of the
Company’s liquidation prior to the completion of a Business Combination; (G) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s shareholders having the right to exchange their Class A Shares for
cash, securities or other property subsequent to the completion of a Business
Combination; (H) as a distribution to limited partners, members or shareholders
of the Purchaser; (I) to the Purchaser’s affiliates, to any investment fund or
other entity controlled or managed by the Purchaser or any of its affiliates, or
to any investment manager or investment advisor of the



--------------------------------------------------------------------------------

Purchaser or an affiliate of any such investment manager or investment advisor;
(J) to a nominee or custodian of a person or entity to whom a disposition or
transfer would be permissible under clauses (A) through (I) above; (K) to any
Transferee hereunder; (L) by virtue of the laws of the Purchaser’s jurisdiction
of formation or its organizational documents upon dissolution of the Purchaser;
and (M) pursuant to an order of a court or regulatory agency; provided, however,
that in the case of clauses (A) through (E) and (H) through (L), these Permitted
Transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions. For purposes of this Section, “Transfer” shall mean the
(x) sale or assignment of, offer to sell, contract or agreement to sell,
hypothecation, pledge, grant of any option to purchase or otherwise dispose of
or agreement to dispose of, directly or indirectly, or establishment or increase
of a put equivalent position or liquidation with respect to or decrease of a
call equivalent position (within the meaning of Section 16 of the Exchange Act,
and the rules and regulations of the SEC promulgated thereunder) with respect
to, any of the Forward Purchase Securities (excluding any pledges in the
ordinary course of business for bona fide financing purposes or as part of prime
brokerage arrangements), (y) entry into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any of the Forward Purchase Securities, whether any such
transaction is to be settled by delivery of such Forward Purchase Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y).

(b) Warrant Lock-up; Transfer Restrictions

The Purchaser agrees that it shall not Transfer any Private Placement Warrants
or any Forward Purchase Warrants (or Class A Shares issued or issuable upon the
exercise of any such warrants) until 30 days after the completion of a Business
Combination, except that Transfers of the Private Placement Warrants and Forward
Purchase Warrants are permitted to any Permitted Transferee.

(c) Potential Forfeiture

To the extent that the IPO Option is not exercised in full, the Purchaser shall
forfeit to the Company for no consideration, a number of Sponsor Founder Shares
in the aggregate equal to the product of 1,125,000 multiplied by a fraction,
(i) the numerator of which is 4,500,000 minus the number of Public Units
purchased upon the exercise of the IPO Option, and (ii) the denominator of which
is 4,500,000. The forfeiture will be adjusted to the extent that the IPO Option
is not exercised in full (or the Company increases or decreases the size of the
IPO) so that the holders of the Class B Shares immediately prior to the IPO will
own an aggregate of 20.0% of the Company’s issued and outstanding ordinary
shares immediately after the IPO.

Any forfeiture under this Agreement shall take effect as a surrender for no
consideration as a matter of Cayman Islands law.

(d) Trust Account.

(i) The Purchaser hereby acknowledges that it is aware that the Company will
establish the Trust Account for the benefit of its public shareholders upon the
IPO Closing. The Purchaser, for itself and its affiliates, hereby agrees that it
has no right, title, interest or claim of any kind in or to any monies held in
the Trust Account, or any other asset of the Company as a result of any
liquidation of the Company, except for redemption and liquidation rights, if
any, the Purchaser may have in respect of any Public Shares held by it.



--------------------------------------------------------------------------------

(ii) The Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, the Purchaser may have in respect of any Public
Shares held by it.

(e) Redemption and Liquidation

. The Purchaser hereby waives, with respect to any Sponsor Founder Shares
(including the Class A Shares into which such Sponsor Founder Shares are
convertible) held by it, any redemption rights it may have in connection with
(i) the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination and (ii) any shareholder vote to approve an amendment to
the Articles to modify the substance or timing of the Company’s obligation to
redeem 100% of the Class A Shares sold in the IPO if the Company has not
consummated an initial Business Combination within 24 months from the IPO
Closing or in the context of a tender offer made by the Company to purchase
Class A Shares, it being understood that the Purchaser shall be entitled to
redemption and liquidation rights with respect to any Public Shares held by it.

(f) Voting

The Purchaser hereby agrees that if the Company seeks shareholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, the Purchaser shall vote any Class B Shares and Class A Shares
owned by it in favor of any proposed Business Combination.

(g) No Short Sales

The Purchaser hereby agrees that neither it, nor any person or entity acting on
its behalf or pursuant to any understanding with it, will engage in any Short
Sales with respect to securities of the Company prior to the Business
Combination Closing. For purposes of this Section, “Short Sales” shall include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, and all types of direct and indirect
stock pledges (other than pledges in the ordinary course of business as part of
prime brokerage arrangements), forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-U.S. broker dealers or foreign regulated
brokers.



--------------------------------------------------------------------------------

6. Listing

The Company will use commercially reasonable efforts to effect and maintain the
listing of the Class A Shares and Public Warrants on the New York Stock Exchange
(or another national securities exchange).

 

7. Forward Closing Conditions.

(a) The obligation of the Purchaser to purchase the Forward Purchase Securities
at the Forward Closing under this Agreement shall be subject to the fulfillment,
at or prior to the Forward Closing of each of the following conditions, any of
which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

(i) The Business Combination shall be consummated substantially concurrently
with the purchase of the Forward Purchase Securities;

(ii) The Business Combination shall be consummated with a company engaged in a
business that is within the investment objectives of Carlyle International
Energy Partners, L.P.;

(iii) The Business Combination (including the target assets or business, and the
terms of the Business Combination) shall be reasonably acceptable to the general
partner of Carlyle International Energy Partners, L.P.;

(iv) The Company shall have delivered to the Purchaser a certificate evidencing
the Company’s good standing as a Cayman Islands exempted company;

(v) The representations and warranties of the Company set forth in Section 3 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct as of the Forward Closing Date, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

(vi) The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Forward Closing; and

(vii) No order, writ, judgment, injunction, decree, determination, or award
shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.

(b) The obligation of the Company to sell the Forward Purchase Securities at the
Forward Closing under this Agreement shall be subject to the fulfillment, at or
prior to the Forward Closing of each of the following conditions, any of which,
to the extent permitted by applicable laws, may be waived by the Company:



--------------------------------------------------------------------------------

(i) The Business Combination shall be consummated substantially concurrently
with the purchase of the Forward Purchase Securities;

(ii) The representations and warranties of the Purchaser set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the Forward Closing Date, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

(iii) The Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Forward Closing; and

(iv) No order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchaser of the Forward Purchase Securities.

 

8. Termination

This Agreement may be terminated at any time prior to the Forward Closing:

(a) by mutual written consent of the Company and the Purchaser;

(b) automatically

(i) if the IPO is not consummated on or prior to December 31, 2017, unless such
date is extended by mutual written agreement between the Company and the
Purchaser;

(ii) if the Business Combination is not consummated within 24 months from the
IPO Closing, unless extended up to a maximum of sixty (60) days in accordance
with the Articles; or

(iii) if the Purchaser or the Company becomes subject to any voluntary or
involuntary petition under the United States federal or Cayman bankruptcy laws
or any state insolvency law, in each case which is not withdrawn within sixty
(60) days after being filed, or a receiver, fiscal agent or similar officer is
appointed by a court for business or property of the Purchaser or the Company,
in each case which is not removed, withdrawn or terminated within sixty
(60) days after such appointment.

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers,



--------------------------------------------------------------------------------

members, or shareholders and all rights and obligations of each party shall
cease; provided, however, that nothing contained in this Section 8 shall relieve
either party from liabilities or damages arising out of any fraud or willful
breach by such party of any of its representations, warranties, covenants or
agreements contained in this Agreement.

 

9. General Provisions.

(a) Notices

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt, or (i) personal delivery to the party to be notified, (ii) when
sent, if sent by electronic mail or facsimile (if any) during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next Business Day, (iii) five (5) Business Days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) Business Day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next Business Day delivery, with
written verification of receipt. All communications sent to the Company shall be
sent to: Chief Financial Officer of the Company, with a copy to the Company’s
counsel at Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY 10022,
Attention: Christian Nagler.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

(b) No Finder’s Fees

Each party represents that it neither is nor will be obligated for any finder’s
fee or commission in connection with this transaction. The Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Purchaser or any of its officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

(c) Survival of Representations and Warranties

All of the representations and warranties contained herein shall survive the
Forward Closing.

(d) Entire Agreement

This Agreement, together with any documents, instruments and writings that are
delivered pursuant hereto or referenced herein, constitute the entire agreement
and understanding of the parties hereto in respect of its subject matter and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

(e) Successors

All of the terms, agreements, covenants, representations, warranties, and
conditions of this Agreement are binding upon, and inure to the benefit of and
are enforceable by, the parties hereto and their respective successors. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

(f) Assignments

. Except as otherwise specifically provided herein, no party hereto may assign
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other party.

(g) Counterparts

This Agreement may be executed by facsimile or electronic mail in portable
document format and in two or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.

(h) Headings

The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.

(i) Governing Law

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles that would apply the law of another jurisdiction.

(j) Jurisdiction

The parties (i) hereby irrevocably and unconditionally submit to the
jurisdiction of the state courts of New York and to the jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(iii) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.



--------------------------------------------------------------------------------

(k) Waiver of Jury Trial

The parties hereto hereby waive any right to a jury trial in connection with any
litigation pursuant to this Agreement and the transactions contemplated hereby.

(l) Amendments

This Agreement may not be amended, modified or waived as to any particular
provision, except with the prior written consent of the Company and the
Purchaser.

(m) Severability

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof; provided that if any provision of this
Agreement, as applied to any party hereto or to any circumstance, is adjudged by
a governmental authority, arbitrator, or mediator not to be enforceable in
accordance with its terms, the parties hereto agree that the governmental
authority, arbitrator, or mediator making such determination will have the power
to modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.

(n) Expenses

Each of the Company and the Purchaser will bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for the fees of
its transfer agent; stamp taxes and all The Depository Trust Company fees
associated with the issuance of the Forward Purchase Securities and the
securities issuable upon exercise of the Forward Purchase Warrants.

(o) Construction

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties hereto and
no presumption or burden of proof will arise favoring or disfavoring any party
hereto because of the authorship of any provision of this Agreement. Any
reference to any federal, state, local, or foreign law will be deemed also to
refer to law as amended and all rules and regulations promulgated thereunder,
unless the context requires otherwise. The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties hereto intend that each



--------------------------------------------------------------------------------

representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

(p) Waiver

No waiver by any party hereto of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, may be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent occurrence.

(q) Specific Performance

The Purchaser agrees that irreparable damage may occur in the event any
provision of this Agreement was not performed by the Purchaser in accordance
with the terms hereof and that the Company shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

(r) Issuance of Additional Securities

Without the consent of the Purchaser, the Company shall not prior to the
Business Combination Closing issue, nor contract to issue, any equity or
equity-linked securities, other than (i) the Forward Purchase Securities, and
(ii) the securities issued prior to or upon the consummation of the IPO
(including securities issuable pursuant to the terms of such securities).

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASER:

 

CIEP SPONSOR LTD.

By:  

/s/ Kevin R. Gasque

 

Name: Kevin R. Gasque

Title: Director

Address for Notices:

1001 Pennsylvania Avenue NW

Suite 220 South

Washington, DC 20004

 

E-mail:                                              
Fax:                                                   

COMPANY:

 

REGALWOOD GLOBAL ENERGY LTD.

 

By:  

/s/ Kevin R. Gasque

  Name: Kevin R. Gasque   Title: Chief Financial Officer

[To be completed by the Company]

Number of Forward Purchase Shares:                                              

Number of Forward Purchase Warrants:                                       
      

Aggregate Purchase Price for Forward Purchase Securities:
$                                             

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES,” “NUMBER OF FORWARD PURCHASE
WARRANTS” AND “AGGREGATE PURCHASE PRICE FOR FORWARD PURCHASE SECURITIES” SET
FORTH ABOVE:

Number of Forward Purchase Shares, Number of Forward Purchase Warrants and
Aggregate Purchase Price for Forward Purchase Securities as of         ,
201    , accepted and agreed to as of this day of                , 201    ,

 

CIEP SPONSOR LTD. By:  

 

  Name:                                                      Title:



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SECURITIES

The following transfers of a portion of the original number of Forward Purchase
Shares and Forward Purchase Warrants have been made:

 

Date of Transfer

  

Transferee

  

Number of

Forward

Purchase

Shares

Transferred

  

Number of

Forward

Purchase

Warrants

Transferred

  

Purchaser

Revised

Forward

Purchase

Shares

Amount

  

Purchaser

Revised

Forward

Purchase

Warrant Amount

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SECURITIES:

Schedule A as of         , 201    , accepted and agreed to as of this        
day of                 , 201     by:

 

CIEP SPONSOR LTD.      REGALWOOD GLOBAL ENERGY LTD.

By:  

 

     By:   

 

 

Name:

Title:

       

Name:

Title: